DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 2 April 2021 has been entered.
Claims 1, 2 and 4-18 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 4 and 7-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anthony et al. (US 2008/0032002) in view of Gracey et al. (“Medium Chain Triglycerides in Paediatric Practice” – Archives of Disease in Childhood, 1970, 45, pp. 445-452) and Meiri-Bendek et al. (US 2007/0218169).
	Regarding claims 1, 2 and 8-13, Anthony et al. disclose a nutritional composition comprising 2.82 g/100 kcal free amino acid (see protein equivalent – [0163]/Table 12), between 3 to 7 g/100 kcal lipid, between 8 to 12 g/100 kcal carbohydrate, including maltodextrin and glucose, and an emulsifying agent wherein the nutritional composition has an energy density of 508.3 kcal/100 g (Abstract, [0033],[0048],[0054], [0055], [0163]/Table 12).  Anthony et al. disclose wherein the nutritional composition is an infant formula or a nutritional formulation for children between the ages of 1 and 10 years ([0035]-[0038]).

Anthony et al. also disclose wherein the composition comprises a glutamate content of between about 4.5 and 5% of the amino acid content (Abstract, [0033]).   Here, less than 4.5% is considered encompassed by a value of about 4.5%. 
	Anthony et al. disclose that the nutritional composition comprise long chain polyunsaturated fatty acids (LC-PUFA) including arachidonic acid (ARA) and docosahexaenoic acid (DHA) ([0061]).  Anthony et al. disclose wherein the amount of DHA in the nutritional       compositions ranges from 2 mg/100 kcal to about 100 mg/100 kcal (i.e. 0.006 to 0.3% of 3 g. total lipid) and the amount of ARA ranges from 4 mg/100 kcal to about 100 mg/100 kcal (i.e. 0.01 to 0.3% of 3 g. total lipid) ([0066]-[0067]).
While Anthony et al. disclose that the lipid source can be any known or used in the art, including medium chain triglyceride oil ([0055]), the reference is silent with respect to the specifically claimed amount of medium chain triglycerides (i.e. between 20 and 35% of the lipids in the composition).
Gracey et al. teach certain diseases, such as malabsorptive disorders, prevent pediatric subjects from absorbing long chain triglycerides (LCT).   Gracey et al. teach that the use of medium chain triglycerides (MCT) as a fat source  “allow restriction of long chain fats without limiting the intake of protein necessary for growth while providing adequate calories” (Abstract).   
Gracey et al. teach that the levels of MCT in naturally occurring foods is low and that foods can be boosted with MCT to meet these dietary needs;  (Table I) shows MCT Milk having 

    PNG
    media_image1.png
    386
    348
    media_image1.png
    Greyscale

Given Anthony et al. disclose that the lipid source can be any known or used in the art, including medium chain triglyceride oil ([0055]), since Gracey et al. teach that medium chain triglycerides are known to be used in pediatric formulas which are formulated to be low in LCT but adequate in protein and caloric content, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used any combination of lipids, including wherein the medium chain triglyceride component comprises between 20 and 35% of the lipids to obtain a pediatric formula suitable for a specific nutritional need.
	Anthony et al. is silent with respect to structured lipids (SL).  

With regards to claim 13, the only deficiency of Meiri-Bendek et al. is that the reference teaches the use of "above 40%”of the total palmitic acid content at the sn-2 position while the present claims require “between 30% and 40%.”
	It is apparent, however, that the instantly claimed amount of palmitic acid in the sn-2 position and that taught by Meiri-Bendek et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the amount of palmitic acid in the sn-2 position disclosed by Meiri-Bendek et al. and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of palmitic acid in the sn-2 position, it therefore 
	Anthony et al. and Meiri-Bendek et al. are combinable because they are concerned with the same field of endeavor, namely, nutritional compositions for infant formula.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the fat composition taught by Meiri-Bendek et al. in the nutritional composition of Anthony et al. to improve the uptake of calcium and energy in infants who are administered the composition.
	Regarding claims 4, 14 and 15, Anthony et al. disclose a method for treating a subject (i.e. infant or child) with protein allergies (i.e. hypersensitivity of immune system to specific allergens resulting in adverse symptoms) comprising feeding the subject a nutritional composition (Claim 35, [0035]-[0038], [0040]).   Anthony et al. disclose a nutritional composition comprising 2.82 g/100 kcal free amino acid (see protein equivalent – [0163]/Table 12), between 3 to 7 g/100 kcal lipid, between 8 to 12 g/100 kcal carbohydrate, including maltodextrin and glucose, and an emulsifying agent wherein the nutritional composition has an energy density of 508.3 kcal/100 g (Abstract, [0033],[0048],[0054], [0055], [0163]/Table 12).  Anthony et al. disclose wherein the nutritional composition is an infant formula or a nutritional formulation for children between the ages of 1 and 10 years ([0035]-[0038]).
Given Anthony et al. disclose a nutritional composition which is protein-free, intrinsically the composition would be made of at least 99% of free amino acids by weight based on total amino acid content ([0033]).    

	Anthony et al. disclose that the nutritional composition comprise long chain polyunsaturated fatty acids (LC-PUFA) including arachidonic acid (ARA) and docosahexaenoic acid (DHA) ([0061]).  Anthony et al. disclose wherein the amount of DHA in the nutritional       compositions ranges from 2 mg/100 kcal to about 100 mg/100 kcal (i.e. 0.006 to 0.3% of 3 g. total lipid) and the amount of ARA ranges from 4 mg/100 kcal to about 100 mg/100 kcal (i.e. 0.01 to 0.3% of 3 g. total lipid) ([0066]-[0067]).
Given Anthony et al. disclose that lipid source can be any known or used in the art, including medium chain triglyceride oil ([0055]), it would have been obvious to one of ordinary skill in the art at the time of the invention to have used any combination including wherein the medium chain triglyceride composition comprises between 20 and 35% of the lipids.
	Anthony et al. is silent with respect to structured lipids (SL).  
	Meiri-Bendek et al. teach a fat composition for use in infant formulas (Abstract, [0001], [0040]).  Meiri-Bendek et al. teach that the fat composition is based on a synthetic oil characterized as having a high level of palmitic acid at the sn-2 position of the triglycerides, consisting of above 40% of the total palmitic acid content (Abstract, [0047]).  Meiri-Bendek et al. teach that when that fat composition mimics the fat composition and properties of human breast milk fat and when it is incorporated in infant nutrition, offers exceptional nutritional and developmental benefits for infants and babies ([0057]).  Meiri-Bendek et al. teaches that the fat ensures optimal intake of calcium and energy, in the form of free fatty acids ([0057]).
claim 14, the only deficiency of Meiri-Bendek et al. is that the reference teaches the use of "above 40%”of the total palmitic acid content at the sn-2 position while the present claims require “between 30% and 40%.”
	It is apparent, however, that the instantly claimed amount of palmitic acid in the sn-2 position and that taught by Meiri-Bendek et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the amount of palmitic acid in the sn-2 position disclosed by Meiri-Bendek et al. and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of palmitic acid in the sn-2 position, it therefore would have been obvious to one of ordinary skill in the art that the amount of palmitic acid in the sn-2 position disclosed in the present claims is but an obvious variant of the amounts disclosed in Meiri-Bendek et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.
	Anthony et al. and Meiri-Bendek et al. are combinable because they are concerned with the same field of endeavor, namely, nutritional compositions for infant formula.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the .

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anthony et al. (US 2008/0032002) in view of Gracey et al. (“Medium Chain Triglycerides in Paediatric Practice” – Archives of Disease in Childhood, 1970, 45, pp. 445-452) and Meiri-Bendek et al. (US 2007/0218169) as applied to claim 1, and further in view of Rangavajla et al. (US 2006/0286210).
Regarding claims 5 and 6, modified Anthony et al. disclose all of the claim limitations as set forth above.  Anthony et al. is silent with respect to carbohydrate prebiotics and probiotics.
Rangavajla et al. disclose that it was known to add prebiotic carbohydrates and probiotic to milk-protein free infant formulas (Abstract, [0033]-[0034]).  
Given it was known to add carbohydrate prebiotic and probiotic to milk-protein free infant formulations, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included carbohydrate prebiotics and probiotics in the protein-free infant formula compositions of modified Anthony et al.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anthony et al. (US 2008/0032002) in view of Gracey et al. (“Medium Chain Triglycerides in Paediatric Practice” – Archives of Disease in Childhood, 1970, 45, pp. 445-452) and Meiri-Bendek et al. (US 2007/0218169) as applied to claim 1, and further in view of Gil et al. (US 4,994,442).
claim 7, modified Anthony et al. disclose all of the claim limitations as set forth above.  Anthony et al. also disclose wherein the nutritional composition comprises between 3 to 7 g/100 kcal lipid, vitamins, calcium phosphate (diabasic), biotin, choline, taurine, carnitine and about 20 µg folic acid/100 kcal of composition (see wherein the composition comprises 0.121 g folic acid per 100 kg composition and the 100 g of composition is equal to about 508 kcal – [0162]/Table 11 and [0163]/Table 12)([0055], [0162]/Table 11).
	Anthony et al. is silent with respect to nucleotides.	
	Gil et al. teach enriching infant formula and nutritional product with nucleotides (Abstract, C1/L11-18).  Gil et al. teach, in generally, infant formulas tend to have a composition qualitatively and quantitatively as similar as possible to human milk so as to produce the same physiological effects as human milk (C1/L61-C2/L4).  Gil et al. teach that human milk has a specific nucleotide content; very different from cow’s milk (C3/L23-32).  Gil et al. teach infant formula, not containing cow’s milk, is enriched with about 9.9 mg/100 g to about 42.3 mg/100 g nucleotides (see Table I; about 1.95 mg/100 kcal to about 8.32 mg/100 kcal in a formula of Anthony et al. comprising 508.3 kcal/100 g).
	Anthony et al. and Gil et al. are combinable because they are concerned with the same field of endeavor, namely infant formulas.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have added nucleotides, as taught by Gil et al. to the infant formulation composition of Anthony et al. for the purpose of producing an infant formula that more closely resembles the nutritional profile of human milk.



Response to Arguments
Applicants’ arguments filed 16 September 2020 have been fully considered but they are not persuasive. 
Applicants submit “Anthony, Gracey, Meiri- Bendek, Rangavajla and Gil, alone or in combination, fail to disclose or suggest a nutritional composition comprising medium chain triglycerides (MCTs) in an amount between 20 and 35% of the lipids of the composition as required by the present claims”  Applicants argue “the skilled artisan without hindsight would not have been motivated to modify the primary reference Anthony to include MCTs in an amount between 20 and 35% of the lipids of the composition to somehow arrive at the present claims.”
In this case, Anthony et al. teaches a pediatric nutritional composition comprising a given amount of lipid wherein the lipid source can be any known or used in the art, including medium chain triglyceride oils.  Thus Anthony et al. teaches embodiments wherein the lipid source comprises MCT in amount ranging from 0 to 100% of the lipids.  Gracey et al. provides a situation where the skilled artisan would be motivated to include MCT as a significant portion of the lipid source.  
In particular, Gracey et al. teach certain diseases, such as malabsorptive disorders, prevent pediatric subjects from absorbing long chain triglycerides (LCT).  Gracey et al. teach the use of medium chain triglycerides as a fat source “allow restriction of long chain fats without limiting the intake of protein necessary for growth while providing adequate calories” (Abstract).  Gracey et al. teach that the levels of MCT in naturally occurring foods is low and that foods can be boosted with MCT to meet these dietary needs.”  

Applicants submit contrary to the allegation by the Patent Office, the alleged teaching in Gracey et al. that "the levels of MCT in naturally occurring foods is low and that foods can be boosted with MCT to meet these dietary needs" does provide any reason to use "any combination of lipids.”  Instead, Applicants argue “the skilled artisan would most likely be motivated to include as much MCTs (e.g., 100% of the lipid) as possible as the fat source in a nutrition composition.” For example, Applicants submit “the skilled artisan would likely have all the 28.0% fat of the MCT Milk as MCTs (i.e., MCTs in an amount of 100% of the lipids) as disclosed in Table 1 of Gracey. Similarly, the skilled artisan would likely have all the 22.5% fat of the Portagen as MCTs (i.e., MCTs in an amount of 100% of the lipids) as disclosed in Table 1 of Gracey.” 
The Examiner does not suggest Gracey et al. teach a specific amount or range of MCT.  Rather, given Anthony et al. disclose a et al. disclose a pediatric nutritional composition comprising lipid wherein the lipid source can be any known or used in the art, including medium chain triglyceride oil ([0055]), since Gracey et al teach that MCT are known to be used in pediatric formulas which are formulated to be low in LCT but adequate in protein and caloric content, it would have been obvious to one of ordinary skill in the art at the time of the invention 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796